ORDER

PER CURIAM.
Appellant, National Super Markets, Inc., appeals from a judgment entered by the Labor and Industrial Relations Commission finding respondent, Kenny Moore, permanently and totally disabled. We affirm.
We have reviewed the briefs of the parties and the legal file and find the findings of the Commission are supported by competent and substantial evidence on the whole record. As we further find an extended opinion would have no precedential value, we affirm the Commission’s finding pursuant to Rule 84.-16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for the decision.